TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT COOKEVILLE

AMANDA MOSLEY, ) Docket No 2019-04-0064
Employee, )

Vv. )

HG STAFFING, LLC, ) State File No. 7907-2019
Employer, )

And )

CAROLINA CAS. INS. CO., ) Judge Robert Durham
Carrier. )

 

EXPEDITED HEARING ORDER
GRANTING BENEFITS IN PART AND DENYING IN PART

 

This case came before the Court on January 15, 2021, for an Expedited Hearing.
Ms. Mosley seeks additional medical and temporary disability benefits for nght wrist
and hand complaints she alleges were due to her employment with HG Staffing. The
Court holds that Ms. Mosley is not likely to prevail at a hearing regarding medical
treatment with Dr. Terry. However, she is likely to prove entitlement to past temporary
partial disability benefits from April 8 through June 20, 2019.

History of Claim

HG Staffing, an employment agency, hired Ms. Mosley in September 2018 to
work at Dana Corporation. The parties stipulated that she sustained a work-related injury
to her right hand and wrist on January 10, 2019, and she told her supervisor at Dana of
her injury. Ms. Mosley testified that the supervisor modified her duties but advised her
against giving formal notice of an injury because she could lose her job. Ms. Mosley
believed she had been “doing great” at Dana and was on the verge of being offered a full-
time position. Thus, she attempted to treat on her own at first.

However, Ms. Mosley’s symptoms persisted, and a safety coordinator at Dana
insisted she file an accident report, which she did on January 25. Dana then terminated
her employment on January 28 due to “performance.” Dana Givens, Chief Operating

1
Officer of HG Staffing, did not provide any evidence regarding Ms. Mosley’s alleged
performance deficiency, and she agreed that Dana had not complained of Ms. Mosley’s
attendance or production before the termination. However, she testified that Dana would
not do so, since it did its own evaluations after ninety days. She asserted that Ms.
Mosley’s evaluation was delayed somewhat due to the holidays.

Ms. Givens also testified that, once an employee’s contract is terminated, she is
taken off HG Staffing’s records unless she reapplies for a new appointment, so Ms.
Mosley’s last day of employment was January 25. Ms. Mosley testified that, after her
termination, she called HG Staffing about a new assignment but was told nothing was
available. Ms. Givens testified she had no knowledge of Ms. Mosley requesting another
assignment and stated that HG Staffing had jobs to accommodate any restrictions if Ms.
Mosley had remained employed.

As for her treatment, HG Staffing initially authorized a visit with Dr. Grayson
Smith. He diagnosed wrist pain but did not treat her. After Ms. Mosley filed a Petition
for Benefit Determination, HG Staffing agreed to authorize care with orthopedist Dr.
James Rubright.

Ms. Mosley first saw Dr. Rubright in April and complained of right wrist and
thumb pain that she attributed to her work at Dana. Dr. Rubright noted “classic findings”
of de Quervain’s tenosynovitis with some thumb joint arthritis and stated that Ms.
Mosley’s condition was “classic tendinitis related to overuse.” He gave her a steroid
injection and a splint and restricted her from working with her right hand for six weeks.

When Ms. Mosley returned in June, Dr. Rubright noted that her pain had migrated
to the MCP thumb joint, and her de Quervain’s symptoms were essentially gone. He
released her to full duty with no impairment or restrictions.

After her release, Ms. Mosley attempted to work at a nursing home for a few
weeks but was unable to do so due to worsening pain and weakness around the right
thumb joint. She returned to Dr. Rubright in September, and he diagnosed recurrent de
Quervain’s syndrome and possible early CMC joint arthritis. However, he was
concerned as to whether she had filed a new workers’ compensation claim, since
“technically” her old claim had been closed. He went on to say that he did not know if he
could “clearly assign causation to her previous work,” given that her symptoms had
“essentially resolved” until she worked for another employer. He said he needed
“clarification” from HG Staffing’s carrier about approval for additional treatment, since
Ms. Mosley did not “technically” have an “open claim” any longer.

HG Staffing denied additional care, so Ms. Mosley sought unauthorized treatment
in November with orthopedist Roy Terry. He ordered an MRI that revealed CMC
osteoarthritis and referred her to Dr. Son Le to evaluate for nerve damage.

2
Dr. Le saw Ms. Mosley in March 2020. His notes are the first to record Ms.
Mosley’s account that she injured her hand when she attempted to catch a falling drive
shaft. Dr. Le noted she complained of right upper-extremity numbness and pain around
the base of her right thumb that extended to her wrist and worsened with activity. On
exam, Dr. Le observed bilateral Reynaud’s phenomenon. He performed a stellate
ganglion nerve block that improved her symptoms.

Ms. Mosley returned to Dr. Terry, and he noted that she had always given a
consistent history, and he had no reason to doubt her. He then completed a “check-the-
box” note, which asked whether he agreed “that Amanda Mosley’s injury is more likely
than not to a reasonable Degree of medical certainty an injury that occurred on the job
while working for the company HG Staffing and the reason she had to seek medical
attention.” He checked “yes.”

Dr. Terry saw Ms. Mosley again in October. After noting Dr. Rubright’s
reservations about causation, he said that he believed that the problems she initially
treated under workers’ compensation are “probably the same problems she is having
now,” which are “more likely than not related to her work-related condition.”

HG Staffing then wrote to Dr. Rubright with a “check-the-box” causation letter.
He checked “no” when asked whether he was “able to state to a reasonable degree of
medical certainty (more than 50%) that Ms. Mosley’s current symptomology is related to
her employment at HG Staffing when considering all causes.”

HG Staffing also obtained an independent medical evaluation (IME) with
orthopedist David West. He recorded that Ms. Mosley worked for HG Staffing in a job
that required “repetitive abduction and extension of the thumb.” He noted a history of
rheumatoid arthritis and chronic pain. He said that he believed Ms. Mosley likely
suffered a “de Quervain’s-type syndrome” that was “most likely a direct injury from her
repetitive use” at HG Staffing. He could not explain her current pain; however, he felt
that her symptoms were multifactorial, and her condition was “certainly” not greater than
50% caused by her work injury at HG Staffing. He concluded by stating that, while
treatment might be necessary, the need was not “directly related” to her 2019 injury,
particularly since she was released and “doing fine.”

Findings of Fact and Conclusions of Law

Ms. Mosley must present evidence from which this Court can determine that she is
likely to prove at trial that her current right-hand and wrist symptoms arose primarily out
of and in the course and scope of her employment as well as her entitlement to medical
and temporary disability benefits. See McCord v. Advantage Human Resourcing, 2015
TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).

3
To prove causation, she must show to a reasonable degree of medical certainty that
her January 10 work accident contributed more than fifty percent in causing her current
symptoms, considering all causes. Reasonable degree of medical certainty means “it is
more likely than not considering all causes, as opposed to speculation or uncertainty.”
See Tenn. Code Ann. § 50-6-102(14) (2020). Given that the standard requires “medical
certainty,” causation must be shown through expert medical opinion. /d. The parties
stipulated, and the doctors agreed, that Ms. Mosley suffered a work injury to her right
hand and wrist while working for HG Staffing. They disputed whether this injury is the
source of Ms. Mosley’s current symptoms.

The Court first notes that it found Ms. Mosley to be a candid, credible witness
who provided balanced testimony without exaggeration or hyperbole. Like Dr. Terry, the
Court has no reason to doubt her truthfulness.

Nevertheless, facts that the Court would find useful in assessing causation are
missing from the evidence. Ms. Mosley did not testify as to whether she suffered similar
symptoms before her employment. While the parties stipulated to a January 10 work
injury, Ms. Mosley did not describe the injury itself, and the medical records are divided
as to whether she reported repetitive trauma or a specific incident involving her attempt
to catch a driveshaft. Also, Ms. Mosley did not testify as to the nature of her employment
with the nursing home, or to the accuracy of Dr. Rubright’s statement that her symptoms
had resolved before working there.

Regarding the medical proof, Dr. Rubright’s opinion on causation is entitled to a
presumption of correctness, since he was the authorized physician. Tenn. Code Ann. §
50-6-102(14)(E). However, the Court finds his opinion unsatisfactory. His September
record was very qualified as to causation and was mostly concerned with whether HG
Staffing would pay for benefits under the closed “old claim.” The “check-the-box”
causation letter he signed merely confirms that he cannot give an opinion that the
symptoms are causally related to the work injury—it is not an affirmative causation
denial.

In addition, both Dr. Rubright and Dr. West believe that Ms. Mosley’s de
Quervain’s symptoms had resolved and then returned after she attempted to return to
work for a few weeks immediately after her release from care to be significant in
determining causation. However, neither doctor explained to the Court’s satisfaction
these conclusory opinions.

Dr. Terry’s causation opinion is also problematic. The records are unclear as to
how much Dr. Terry knew of Ms. Mosley’s employment with the nursing home, which
Dr. Rubright and Dr. West considered so significant. More important, he never explicitly
stated that Ms. Mosley’s current symptoms and need for treatment primarily arise out of

4
her work injury with HG Staffing. That opinion could perhaps be gleaned from
combining his records with the “check-the-box” letter, but it is far from clear. Dr.
Terry’s opinion does not have to use specific language from Tennessee Code Annotated
section 50-6-102(14) for the Court to find causation, but the proof must be sufficient to
meet the standard. See Thysavathdy v. Bridgestone Ams. Tire Operations, No. M2017-
01575-SC-R3-WC, 2018 TN LEXIS 313, at *26 (Tenn. Workers’ Comp. Panel June 8,
2018). After careful consideration, the Court holds the evidence does not do so.

Although the Court finds problems with the evidence that both parties relied on
regarding causation, the burden lies with Ms. Mosley to show she is likely to prevail at
trial in proving that her current symptoms are causally related to her injury at HG
Staffing. | Given the current record, the Court finds that Ms. Mosley’s proof is
insufficient and denies her request regarding medical expenses and further care with Dr.

Terry.

The Court next considers temporary partial disability benefits. Ms. Mosley must
prove: (1) a partial disability from working as the result of a compensable injury; (2) a
causal connection between the injury and the inability to work; and (3) the duration of the
period of disability. See Shepherd v. Haren Const. Co., Inc., 2016 TN Wrk. Comp. App.
Bd. LEXIS 15, at *13 (Mar. 30, 2016). She must also show the difference between what
she could have earned in her partially-disabled state and her average weekly wage. Tenn.
Code Ann. § 50-6-207(2)(A).

Applying these standards, Dr. Rubright restricted Ms. Mosley from using her right
hand on April 8, 2019. This restriction continued until June 20, 2019. During that time,
HG Staffing did not offer her employment within her restrictions. Further, the Court
holds that HG Staffing provided insufficient evidence to show that Ms. Mosley was
terminated for cause. Although Dana claimed it terminated her contract for “production,”
HG Staffing did not present any evidence of a lack of production. Ms. Givens admitted
that Dana did not object to Ms. Mosley’s attendance or production before her
termination. Ms. Mosley testified that she was “doing great” and anticipated an
imminent offer to jon Dana full-time. Further, her supervisor warned her that if she
reported an injury, she would be terminated, which in fact happened the day after she
made a formal report.

Therefore, the Court holds that HG Staffing produced insufficient evidence that it
terminated Ms. Mosley for cause, and it did not offer her employment within her
restrictions. Therefore, she was unable to earn any income in her disabled state. The
Court holds that Ms. Mosley is likely to prove entitlement to temporary partial disability
benefits, at her full compensation rate of $293.62, from April 8 through June 20, 2019, in
the amount of $3,062.03. However, Ms. Mosley did not provide evidence of any further
medical restrictions against employment, so she is not entitled to additional temporary
partial disability benefits at this time.
IT IS, THEREFORE, ORDERED THAT:

1. Ms. Mosley’s requests for payment of past medical expenses and that HG
Staffing authorize care with Dr. Terry are denied.

2. HG Staffing shall pay Ms. Mosley temporary partial disability benefits at a
compensation rate of $293.62 from April 8 through June 20, 2019, in the
amount of $3,062.03.

3. This case is set for a Scheduling Hearing on Thursday, March 4, 2021, at
10:30 a.m. Central Time. The parties must call 615-253-0010 to participate.
Failure to appear might result in a determination of the issues without the
party’s participation.

4. Unless interlocutory appeal of the Expedited Hearing Order is filed,
compliance with this Order must occur no later than seven business days from
the date of entry of this Order as required by Tennessee Code Annotated
section 50-6-239(d)(3). The Insurer or Self-Insured Employer must submit
confirmation of compliance with this Order to the Bureau by email to
WCCompliance.Program@tn.gov no later than the seventh business day after
entry of this Order. Failure to submit the necessary confirmation within the
period of compliance might result in a penalty assessment for non-compliance.
For questions regarding compliance, please contact the Workers’
Compensation Compliance Unit via email at
WCCompliance.Program@tn. gov.

 

 

ENTERED on January 26, 2021.

Kb A Wl

ROBERT DURHAM, JUDGE
Court of Workers’ Compensation Claims

 

APPENDIX

Technical Record:
1. Petition for Benefit Determination
2. Dispute Certification Notice
3. Order of Continuance
Order Compelling Discovery

HG Staffing’s Exhibit List

HG Staffing’s Witness List

HG Staffing’s Expedited Hearing Brief

NAW S

Exhibits:

Wage Statement

Dispute Resolution Statement

Choice of Physician Form

First Report of Injury

Affidavit of Denise Givens

HG Staffing’s Submitted Medical Records
Ms. Mosley’s Submitted Medical Records
Dr. Terry’s record dated June 18, 2020
Dr. Terry’s record dated October 8, 2020

SO APNNMEWNE

CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent as indicated on January 26, 2021.

 

 

Name Certified | Via Email Address
Mail Email
Amanda Mosley | X XxX 217 Hillcrest Drive

Carthage, TN 37030
Ajmosl78@gmail.com

 

 

 

 

 

Rosalia Fiorello xX rfiorello@wimberlylawson.com

 

 

{ /

) |
(f | A AL Br
SUK WM aiiaal

 

PENNY SHUM, Court Clerk
WC.CourtClerk@tn.gov
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082